Name: 2011/835/EU: Commission Decision of 13Ã December 2011 terminating the anti-dumping proceeding concerning imports of certain polyethylene terephthalate originating in Oman and Saudi Arabia
 Type: Decision
 Subject Matter: Asia and Oceania;  competition;  trade;  international trade;  chemistry
 Date Published: 2011-12-14

 14.12.2011 EN Official Journal of the European Union L 330/45 COMMISSION DECISION of 13 December 2011 terminating the anti-dumping proceeding concerning imports of certain polyethylene terephthalate originating in Oman and Saudi Arabia (2011/835/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular Article 9 thereof, After consulting the Advisory Committee, Whereas: A. PROCEDURE (1) On 3 January 2011, the European Commission (Commission) received a complaint concerning the alleged dumping of certain polyethylene terephthalate (PET) originating in Oman and Saudi Arabia (the countries concerned), thereby causing injury to the Union Industry. (2) The complaint was lodged by the Committee of Polyethylene Terephthalate (PET) Manufacturers in Europe (CPME) (the complainant) on behalf of producers representing a major proportion, in this case more than 50 %, of the total Union production of certain PET pursuant to Article 5 of the basic Regulation. (3) The complaint contained prima facie evidence of the existence of dumping, and of material injury resulting therefrom, which was considered sufficient to justify the initiation of an anti-dumping proceeding. (4) The Commission, after consultation of the Advisory Committee, by a notice published in the Official Journal of the European Union (2) on 16 February 2011, initiated an anti-dumping proceeding concerning imports into the European Union of certain PET originating in Oman and Saudi Arabia. (5) On the same day, the Commission initiated an anti-subsidy proceeding concerning imports into the Union of certain PET originating in the countries concerned (3). (6) The Commission sent questionnaires to the Union industry, to the exporters/producers in the countries concerned, to the importers, to any association known to be concerned, and to the authorities of the countries concerned. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set out in the notice of initiation. (7) All interested parties who so requested and showed that there were particular reasons why they should be heard were granted a hearing. B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (8) By a letter of 12 October 2011 to the Commission, the CPME formally withdrew its complaint. (9) In accordance with Article 9(1) of the basic Regulation, the proceeding may be terminated where the complaint is withdrawn, unless such termination would not be in the Union interest. (10) In this respect it is noted that the Commission did not identify any reason to indicate that termination would not be in the Union interest, nor was any such reason raised by interested parties. Therefore, the Commission considered that the present proceeding should be terminated. Interested parties were informed accordingly and were given the opportunity to comment. (11) Some interested parties expressed support for the termination of the proceeding. Other interested parties, although supporting the termination of the proceeding, requested a disclosure of the findings of the investigation. (12) It is noted in this regard that the Commission did not reach a conclusion on its findings and is therefore not in a position to disclose data gathered prior to the withdrawal of the complaint. (13) In view of the above, it is concluded that there are no compelling reasons against terminating this proceeding. (14) The Commission therefore concludes that the anti-dumping proceeding concerning imports into the Union of certain polyethylene terephthalate (PET) originating in Oman and Saudi Arabia should be terminated, HAS ADOPTED THIS DECISION: Article 1 The anti-dumping proceeding concerning imports of polyethylene terephthalate having a viscosity number of 78 ml/g or higher, according to the ISO Standard 1628-5, originating in Oman and Saudi Arabia, currently falling within CN code 3907 60 20, is hereby terminated. Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Brussels, 13 December 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 51. (2) OJ C 49, 16.2.2011, p. 16. (3) OJ C 49, 16.2.2011, p. 21.